Small-Cap Index Fund Equity Shares (Top 30) Total NAV: (A) Names of Major Portfolio Equity Shares (As of the end of April Cost Basis Market Value (USD) (USD) Pric Pric (# of e per e per N Coun Shares Shar Shar Investment o. Name of Company try Business ) e Total e Total Ratio (%) 1. 0.32% Rock Tenn Co. Class A USD Materials 1 14 Health 2. 0.31% Onyx Pharmaceuticals Inc. USD Care 4 0 Industria 3. 0.30% B/E Aerospace Inc. USD ls 8 4 4. 0.28% Cheniere Energy Inc. USD Energy 6 8 Fortune Brands Home & Industria 5. 0.27% Security Inc. USD ls 0 9 Fidelity National Financial Financial 6. 0.26% Inc. Class A USD s 6 5 Consumer 7. Discretio 0.26% TripAdvisor Inc. USD nary 4 8 Financial 8. 0.25% Duke Realty Corp. USD s 8 4 Consumer 9. Discretio 0.25% Polaris Industries Inc. USD nary 1 4 9 10 Senior Housing Properties Financial 0.24% . Trust USD s 5 3 11 Financial 0.24% . Arthur J Gallagher & Co. USD s 0 5 12 Health . Cooper Cos. Inc. USD Care 9 09 40 0.24% 13 Consumer . Ingredion Inc. USD Staples 0 1 0.24% Consumer 14 Discretio 0.24% . Sally Beauty Holdings Inc. USD nary 6 6 Consumer 15 Discretio 0.24% . Foot Locker Inc. USD nary 3 7 Consumer 16 Discretio 0.23% . Toll Brothers Inc. USD nary 9 1 17 . AGL Resources Inc. USD Utilities 8 5 0.23% 18 0.23% . Valspar Corp. USD Materials 0 2 19 Financial 0.23% . Taubman Centers Inc. USD s 7 2 1 20 Financial 0.23% . Liberty Property Trust USD s 5 9 21 . Rockwood Holdings Inc. USD Materials 4 9 0.23% 22 Financial . Regency Centers Corp. USD s 1 6 0.23% 23 . NV Energy Inc. USD Utilities 2 3 0.23% Consumer 24 Discretio 0.23% . Jarden Corp. USD nary 4 1 25 Snap-on Inc. USD Industria 0.23% . ls 9 5 0 26 Industria . Towers Watson & Co. Class A USD ls 7 2 0.22% Consumer 27 Discretio 0.22% . Panera Bread Co. Class A USD nary 3 62 23 28 Genworth Financial Inc. Class Financial 0.22% . A USD s 3 Consumer 29 Discretio 0.22% . Hanesbrands Inc. USD nary 0 6 30 0.22% . Oil States International Inc. USD Energy 4 9 6
